Exhibit 10.20

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of June 26, 2009 by and between ABK INVESTMENT
ADVISORS, INC., a Delaware corporation (the “Company”), and ROBERT S. SMITH (the
“Executive”).

WHEREAS, the Company has agreed to acquire substantially all of the assets (the
“Acquisition”) of NSM Capital Management LLC and Structured Credit Solutions LLC
(collectively the “Selling Companies”) pursuant to that certain Purchase
Agreement dated as of the date hereof by and among, among other persons, the
Selling Companies, the Executive and the Company (the “Purchase Agreement”); and

WHEREAS, the Company and the Executive wish to enter into this Agreement to
provide for the Executive’s service with the Company on the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows (capitalized terms used herein
without definition shall have the meanings ascribed to such terms in Section 5
below):

1. Employment and Duties.

(a) Term of the Agreement. This Agreement shall become effective only upon the
Initial Closing (as defined in the Purchase Agreement) and will apply for a
nonrenewable term beginning on the Initial Closing Date and ending on the sixth
anniversary thereof (the “Term”). The Executive’s employment may continue beyond
the end of the Term, but nothing herein shall require the Executive to continue
his employment with the Company after the end of the Term. In addition, nothing
in this Agreement shall alter the Executive’s status as an “at will” employee of
the Company, subject to the Executive’s rights and obligations under this
Agreement. This Agreement shall automatically terminate and be of no further
force or effect upon any termination of the Purchase Agreement.

(b) General.

(i) Title/Reporting. The Executive will serve as Chief Executive Officer of the
Company during the Term, subject to the supervision and direction of the Board
of Directors of the Company (the “Board”), and reporting to David Wallis, its
Chairman, or his successor as chief executive officer of Ambac, and shall not be
required to report to any other individual.

(ii) Work Location. During the current term of the Lease by and between The Mill
Owners Company LLC and NSM Capital Management LLC, dated April 3, 2008, the
principal office of the Executive shall be in Greenwich, CT and thereafter may
be in any location approved by the Board within 50 miles thereof, unless the
Executive otherwise consents in writing.

(iii) Scope of Business/Authority. The Executive and Tim Stevens (or such other
individual as may be designated from time to time by the Board) shall be the
senior-most

 

1



--------------------------------------------------------------------------------

executives of the Company and shall share day to day operational authority of
the Organic Business and the Synergistic Business, subject to the supervision
and direction of the Board consistent with the terms of this Agreement. The
Executive shall have authority over the hiring or termination of any personnel
within the Organic Business. During the Term, the Company shall be subject to
the budget review and oversight of the Chief Executive Officer of Ambac or the
Chairman of the Board.

(c) Full-Time Employment. The Executive shall devote his full-time working hours
and best efforts to his duties hereunder. Executive may devote reasonable
periods of time to serve as a director of other organizations if approved by the
Ambac Board, to perform charitable and other community activities, and to manage
his personal investments; provided, however, that such activities do not
materially interfere with the performance of his duties hereunder and are not in
conflict or competitive with, or adverse to, the interests of the Company, as
reasonably determined by the Board and comply with any code of conduct
applicable to the employees of the Company or its Affiliates in the opinion of
Ambac’s Chief Compliance Officer.

2. Compensation and Other Benefits.

Subject to the provisions of this Agreement, the Company shall pay and provide
the following compensation and other benefits to the Executive during the Term
as compensation for services rendered hereunder:

(a) Salary. Effective as of the Initial Closing Date, the Executive’s annual
salary (the “Salary”) shall be two hundred fifty thousand dollars ($250,000).
The Salary is payable in accordance with the Company’s payroll practices as
established by the Company from time to time. The Board shall periodically
review and may increase, but not decrease, the Executive’s Salary.

(b) Special Equity Grant. Management will recommend to the Compensation
Committee (the “Committee”) of the Board of Directors (the “Ambac Board”) of
Ambac Financial Group, Inc. (“Ambac”) that the Committee approve a special grant
to the Executive of phantom stock units (“PSUs”) under Ambac’s 1997 Equity Plan,
as amended (the “Equity Plan”). The number of PSUs included in such award will
be determined by dividing (i) Thirty-Five Thousand dollars ($35,000) by (ii) the
Fair Market Value of a share of Ambac’s common stock on the date the Committee
approves such award. All PSUs included in such award will vest on the third
anniversary of the date of the grant. The PSUs included in the Executive’s award
shall be settled pursuant to the terms of the Equity Plan and award agreement by
delivery of the corresponding cash, which in no event shall exceed three
(3) times the Fair Market Value of a share of Ambac’s common stock on the date
the Committee approved such award multiplied by the number of PSUs granted. If
the Ambac Board does not approve this PSU award, the Executive shall receive
$35,000 plus annual interest (computed on the basis of a 360-day year of twelve
30-day months) accruing from the Initial Closing Date at the Interest Rate in
cash on the third anniversary of the Initial Closing Date if the Executive is
still employed by the Company at such time or the Executive’s employment
hereunder is terminated by the Company without Cause or by the Executive’s
resignation for Good Reason.

 

2



--------------------------------------------------------------------------------

(c) Organic Business Earn-Out. For each twelve month period commencing on the
first day of the calendar month following the Initial Closing Date (each a
“Measurement Period”), the Executive will receive the applicable percentage of
Organic Net Income set forth in Table I below for such Measurement Period (each
an “Organic Payout”); provided that, unless the Executive shall have given
notice to the Company within forty-five (45) days prior to the end of the sixth
Measurement Period, the Executive also shall receive a one-time lump sum payment
in an amount equal to the product of (i) four (4) times (ii) fifteen percent
(15%) of the average of the annual Organic Net Income for the fifth and sixth
Measurement Periods in lieu of the amounts provided for in the seventh through
fifteenth Measurement Periods, inclusive, at the same time as he is paid the
Organic Payout for the Sixth Measurement Period (the “Final Organic Payout”).

 

Table I

 

Measurement

Period

   Organic
Percentage  

1

   35 % 

2

   30 % 

3

   25 % 

4

   20 % 

5

   15 % 

6

   15 % 

7-15

   15 % 

(d) Synergistic Business Earn-Out. For each Measurement Period the Executive
will receive the applicable percentage of Synergistic Net Income set forth in
Table II below for such Measurement Period in the form provided in the next
sentence (each, a “Synergistic Payout”). One-third (1/3) of each Synergistic
Payout will be paid in cash and two-thirds (2/3) of each Synergistic Payout
(each a “PSU Payout”) will be paid by delivery of a grant, effective on the date
of payment (the “Synergistic Payout Date”) of a number of PSUs determined by
dividing (i) two thirds (2/3) of the Synergistic Payout by (ii) the Fair Market
Value of a share of Ambac’s common stock on the date the Committee approves such
award. PSUs included in such award will be granted at the first meeting of the
Ambac Board subsequent to the determination of such amount and shall vest on the
third anniversary of the Synergistic Payout Date. The PSUs included in a
Synergistic Payout shall be settled pursuant to the terms of the Equity Plan and
award agreement by delivery of the corresponding cash, which, shall not exceed
three (3) times the Fair Market Value of a share of Ambac’s common stock on the
date the Committee approved such award multiplied by the number of PSUs granted.
If the shares of Ambac stock are trading below $0.50 per share on the date the
Committee would have approved such award, the PSU Payout shall be made in cash
plus interest (computed on the basis of a 360-day year of twelve 30-day months)
accruing from the Synergistic Payout Date at the Interest Rate on the third
anniversary of the Synergistic Payout Date if the Executive is still employed by
the Company at such time or the Executive’s employment hereunder is terminated
by the Company without Cause or by the Executive’s resignation for Good Reason.

 

3



--------------------------------------------------------------------------------

Table II

 

Measurement

Period

   Synergistic
Percentage  

1

   20 % 

2

   15 % 

3

   10 % 

(e) Time of Payment. The undisputed amount of the Organic Payout, the Final
Organic Payout and the Synergistic Payout (other than the PSU Payouts payable in
cash) shall be paid within ten (10) business days of Ambac’s filing of a form
10Q or 10K with the Securities and Exchange Commission for the applicable
period. Such amounts shall be net of Revenue Accruals. Any Revenue Accruals
shall be paid within ten (10) business days of Ambac’s filing of a form 10Q or
10K with the Securities and Exchange Commission for the period in which the
account receivable related to such Revenue Accrual is collected. Any disputed
amount shall be paid within ten (10) business days of final determination of
such amount. Subject to Sections 2(l) and 4, the Organic Payout, the Final
Organic Payout and the Synergistic Payout (other than the PSU Payout) in respect
of any concluded Measurement Period shall be paid without regard to whether or
not Executive is employed by the Company on the payment date.

(f) Reporting Requirements. The Company shall (i) designate each engagement,
contract or statement of work as ABK Business, Organic Business or Synergistic
Business within fourteen (14) business days of the executed contract, statement
of work or start of such engagement as appropriate and (ii) provide the
Executive with a quarterly report of the Organic Net Income and the Synergistic
Net Income within thirty (30) days following the closing of the books of Ambac
for such quarter and such designation decision and report shall be conclusive
and binding unless the Executive notifies the Company of any objections or
disputes within thirty (30) days of receipt of such designation decision and/or
report.

(g) Dispute Resolution. If the Executive disputes the Company’s designation of
any engagement, contract or statement of work as ABK Business, Organic Business
or Synergistic Business or the quarterly report of the Organic Net Income and
the Synergistic Net Income and the dispute can not be resolved through good
faith efforts by the Company and the Executive within sixty (60) days, then the
dispute shall be resolved by an independent third party selected by the mutual
consent of the Company and the Executive; provided that in the event that the
Company and the Executive are unable to mutually agree on an independent third
party, the Company and the Executive shall each select an independent third
party and the two independent third parties shall mutually agree upon a third
independent third party. A majority of the independent third parties shall
determine such designation and/or amount of Organic Net Income and Synergistic
Net Income and such determination shall be set forth in a written report
mutually addressed to the Company and the Executive and shall be final,
conclusive and binding upon the parties.

(h) Operation of the Company. The Executive agrees and acknowledges that Ambac
and the Company may make, from time to time, such business decisions as each
deems appropriate in the conduct of its business and the business of its
Affiliates, including the acquisition or operation of any business (including
the business in which the Company is

 

4



--------------------------------------------------------------------------------

currently engaged) or other actions that may have an impact on the Organic
Business and the Synergistic Business and the Executive will not have any right
to claim any lost earn-out, compensation or other damages as a result of such
decisions unless such decisions are made against the written objections of the
Executive and directly and materially impede the Executive’s ability to grow the
Organic Business as currently contemplated by the parties.

(i) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in performance of the
business of the Company.

(j) 401(k), Welfare and Fringe Benefits. The Executive shall participate in each
401(k), welfare, life insurance, health, disability and other fringe benefit
plan or program maintained by the Company for its executive officers in
accordance with the terms thereof.

(k) Termination Due to Death or Disability. In the event of the Executive’s
Disability, the Company shall be entitled to terminate his employment.
Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment terminates before the end of the Term due to death or
Disability, any Salary earned by the Executive up to the date of such
termination, plus a pro rata portion (based on the number of days elapsed prior
to such termination) of his cash earn-out under Section 2(c) or 2(d) for the
year in which such termination occurs, shall be paid to the Executive or his
estate, as the case may be, within thirty (30) days of his termination date
together with any accrued and unpaid amounts in respect of any prior Measurement
Period.

(l) Continuation at the End of the Term. If the Executive’s employment with the
Company continues “at will” following the expiration of the Term, then, during
the twelve month period following the expiration of the Term, the Executive’s
annual rate of Salary will not be less than the greater of (A) his Salary
immediately prior to the expiration of the Term and (B) two hundred fifty
thousand dollars ($250,000). The rights of the Executive to receive payments and
reports under Section 2 other than amounts earned and reports due prior to the
end of the Term, shall not survive the termination of the Executive’s employment
after the Term, regardless of the reason for termination.

3. Protection of the Company’s Interests.

(a) Confidential Information. In consideration of the Company’s undertakings
herein and in the Purchase Agreement, the Executive hereby acknowledges and
reaffirms all of his confidentiality obligations described and set forth in
Section 4.8 of the Purchase Agreement. All confidential information described
and set forth in Section 4.8 of the Purchase Agreement created or used by the
Executive during the course of his employment with the Company shall be the sole
property of the Company and the Company shall be the sole owner of all patents,
copyrights, trademarks, trade secrets and other rights and protection thereunder
and shall be returned to the Company or destroyed following expiration of the
Term once all amounts required to be paid hereunder at such time have been paid.

(b) Other Covenants. In consideration of the Company’s undertakings herein and
in the Purchase Agreement, the Executive hereby acknowledges and reaffirms all
of his non-solicitation and non-competition obligations described and set forth
in Section 4.7 of the

 

5



--------------------------------------------------------------------------------

Purchase Agreement (the “Covenants”). In addition to the Covenants, if the
Executive is terminated under circumstances giving rise to Severance under
Section 4(d)(iii), then (i) the Executive shall be bound by the provisions of
Section 4.7(a) of the Purchase Agreement for one (1) year after termination if
the amount of Severance is between $1,500,000 and $2,499,999 and two (2) years
after termination if such amount is between $2,500,000 and $4,999,999 and
(ii) the Executive shall be bound by the provisions of Section 4.7(a), 4.7(b)
and 4.7(c) of the Purchase Agreement for three (3) years after termination if
such amount is between $5,000,000 and $7,499,999, four (4) years after
termination if such amount is between $7,500,000 and $9,999,999 and five
(5) years after termination if such amount is greater than or equal to of
$10,000,000.

(c) The Executive agrees that the restrictive covenants set forth in
Section 3(b) are reasonable with respect to their duration, geographic area and
scope and acknowledges that the Company would not be willing to consummate the
transactions contemplated by this Agreement or the Purchase Agreement without
the Executive entering into the restrictive covenants set forth herein. If, at
any time, the provisions of Section 3(b) shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to duration,
geographic area or scope, Section 3(b) shall be considered divisible and shall
be deemed amended to only such duration, geographic area or scope as shall be
determined to be reasonable and enforceable by the court or other body having
jurisdiction. The restrictive covenants set forth in this Section 3(b) are in
addition to, and not in limitation of, the Covenants and shall not be deemed to
in any way limit or reduce the duration, geographic area or scope of the
Covenants.

4. Remedies.

(a) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that, in view of the nature of the business
and the business objectives of the Company in entering into this Agreement and
the Purchase Agreement and the transactions contemplated hereby and thereby, and
the consideration paid hereunder, the provisions contained in Section 3 are
reasonably necessary to protect the legitimate business interests of the Company
and that any violation of such agreements will result in irreparable injury to
the Company for which damages will not be an adequate remedy. The Executive
therefore agrees that in the event of a breach or threatened breach of any such
agreements by the Executive, the Company shall be entitled to preliminary and
permanent injunctive relief without proof of actual damages or posting of any
bond or other security.

(b) Escrow. Notwithstanding any other provision in this Agreement to the
contrary, the Company may elect to retain and place in a third party escrow all
or a portion of any payments due under Sections 2(c) and 2(d) for the first
measurement year to satisfy any amounts which the Company believes in good faith
are due to it or to any other Buyer Indemnified Party (as defined in the
Purchase Agreement) pursuant to Section 8.2 of the Purchase Agreement (the
“Claims”). Such amount placed in escrow shall be released to the appropriate
person upon final resolution of all Claims.

 

6



--------------------------------------------------------------------------------

(c) Forfeiture. In addition to the remedies set forth above in Section 4, if:

(x) the Executive voluntarily terminates his employment with the Company before
the end of the Term;

(y) the Company terminates the Executive’s employment for Cause: or

(z) the Executive breaches any of the provisions of Section 3(a) or 3(b),

then, in any such case, the following shall apply:

(i) the Company shall cease to have any obligation to make any of the payments
provided for in Section 2 that it has not made as of the date such termination
or breach occurs except to the extent accrued and unpaid as of such date; and

(ii) the Executive shall forfeit the PSU awards (or any cash substitutes
therefor) provided for in Section 2(b) and 2(d), to the extent not vested at the
end of the Term.

(d) Severance; Termination by the Company Without Cause or Resignation by the
Executive for Good Reason

(i) The Term and the Executive’s employment hereunder may be terminated by the
Company without Cause or by the Executive’s resignation for Good Reason, as
defined herein.

(ii) For purposes of this Agreement, “Good Reason” shall mean the failure of the
Company to pay or cause to be paid any of the undisputed payments provided for
in Section 2 or the Company’s breach of the provisions of Section 1(b)(ii);
provided that the events described in this Section will constitute Good Reason
only if the Company fails to cure such event within fifteen (15) days after
receipt from the Executive of written notice of the event which constitutes Good
Reason.

(iii) If the Executive’s employment is terminated by the Company without Cause
or if the Executive resigns for Good Reason, the Executive shall not be entitled
to continue to receive any compensation and other benefits set forth in
Section 2 herein, but will be entitled to (A) payment within 30 days of all
amounts earned pursuant to Section 2 but remaining unpaid at the time of
termination and (B) payment as a lump sum on the 60th day after termination of
an amount equal to the greater of (X) two (2) times the product of the
Executive’s then current Salary times the number of whole or partial years left
in the Term and (Y) the sum of (a) the product of the Executive’s then current
Salary times the number of whole or partial years left in the Term and (b) the
product of (i) four (4) times (ii) fifteen percent (15%) of the average of the
annual Organic Net Income for the prior two Measurement Periods (or if such
termination occurs prior to end of the second Measurement Period, the product of
(i) four (4) times (ii) fifteen percent (15%) of the product of (A) the monthly
average of the Organic Net Income for the period from the commencement of the
first Measurement Period until such termination times (B) twelve (12)) (the
“Severance”), provided that the Executive and the Company have executed and
delivered a general release for the benefit of the Company and its Affiliates in
form and substance mutually satisfactory to the Company and the Executive.

 

7



--------------------------------------------------------------------------------

5. Definitions. For purposes of this Agreement, the following definitions shall
apply.

“ABK Business” means the provision of the following services by the Company or
the Broker-Dealer, to the extent that such business is not generated through
material contribution (i.e., providing a formal introduction or unique
expertise) of the Executive:

(i) Military Housing sector businesses;

(ii) Tax Credit sector businesses;

(iii) Municipal reporting, filing and disclosure platform;

(iv) Healthcare sector businesses;

(v) Privatized Student Housing sector businesses;

(vi) Mortgage Servicer Surveillance;

(vii) Third party surveillance, remediation and workout services for asset
classes where an Affiliate of the Company currently has those capabilities and
performs similar services for itself or a third party;

(viii) California Special Tax Bond advisory services;

(ix) United Kingdom Credit Services; or

(x) Any other business that is not Organic Business and for which the capability
for such services was not developed through use of the Organic Business
capabilities or efforts of the Executive.

“Accounting Principles” means the same US GAAP principles, consistently applied,
as are used for purposes of determining the financial statements of Ambac filed
with the Securities & Exchange Commission.

“Affiliate” includes any company or other entity or person controlling,
controlled by or under common control with the Company.

“Broker-Dealer” means Ambac Securities Inc. or its successor.

“Cause” means any of the following:

(xi) the willful commission by the Executive of acts that are dishonest and
injurious to the Company or any of its Affiliates, monetarily or otherwise;

(xii) the conviction of the Executive for a felonious act;

 

8



--------------------------------------------------------------------------------

(xiii) a breach of any of the covenants set forth in Section 3 of this Agreement
(including, without limitation, the Executive’s receipt of any money or other
value from any third party in connection with any agreement, understanding or
arrangement that relates to services that are the same as, or similar to,
services that the Company, any Selling Company or any of their respective
Affiliates provide, or have ever provided;) or

(xiv) the Executive’s failure to perform his material duties in a reasonable
manner commensurate with his position, provided that the Board has notified the
Executive in writing of the respects in which it believes he has failed to
perform satisfactorily and has provided the Executive with at least twenty
(20) business days to correct such failure.

“Disability” shall be defined in the same manner as such term or a similar term
is defined in any long-term disability policy maintained by the Company which
covers the Executive and is in effect on the date of the Executive’s termination
of employment with the Company. Any dispute as to whether or not the Executive
is disabled within the meaning of the preceding sentence shall be resolved by
the Company’s long-term disability carrier.

“Fair Market Value” with respect to Ambac’s common stock, shall be the closing
selling price per share on the date in question as such price is reported by the
New York Stock Exchange.

“Initial Closing Date” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Interest Rate” shall mean the Ten Year Treasury Yield published two
(2) business days prior to the commencement of the accrual of interest.

“Organic Business” means the provision of the following services by the Company
utilizing the assets, platform and resources acquired through the Acquisition,
for the asset classes serviced by the Selling Companies immediately prior to the
Acquisition:

(xv) acting as valuation agent for funds or fund /company receivers;

(xvi) strategic management consulting (risk management, investing, and
accounting);

(xvii) portfolio surveillance;

(xviii) non-discretionary investment advice;

(xix) liquidation agent (managed accounts for institutions and CDOs); or

(xx) structured finance - arranging and placement special capital market
transactions.

“Organic Net Income” means, for any period, the net income for such period for
Organic Business determined under the Accounting Principles, less, to the extent
not already deducted from revenues in determining such net income, an allocation
of (i) expenditures incurred by the

 

9



--------------------------------------------------------------------------------

Company or any of its Affiliates for services and other resources that directly
support the Organic Business including expenditures for services and resources
directed or requested by the Executive (such as for additional employees,
events, legal fees, consultants, etc.), (ii) an amount equal to thirty percent
(30%) of the revenue included in such net income generated through
(A) meaningful contribution (including without limitation providing a formal
introduction) of any employee of the Company or any of its Affiliates who spends
a majority of his efforts on business other than Organic Business or Synergistic
Business or (B) business from a client a majority of whose business with the
Company and its Affiliates is not Organic Business or Synergistic Business and
(iii) imputed taxes based upon a fifteen percent (15%) tax rate applied to all
of such net income.

“Revenue Accruals” means the portion of the Organic Payout, the Final Organic
Payout and the Synergistic Payout related to revenue of the Organic Business and
the Synergistic Business properly recorded under the Accounting Principles prior
to the time payment for such revenue is collected.

“Synergistic Business” means all business of the Company and the Broker Dealer
other than ABK Business and Organic Business.

“Synergistic Net Income” means, for any period, the net revenues for such period
of the Company and the Broker-Dealer for Synergistic Business, less an
allocation of (i) expenses in an amount equal to thirty percent (30%) of such
revenue and (ii) taxes based upon the prevailing federal, state and local tax
rates for Ambac.

6. General Provisions.

(a) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, telex, telecopy or certified mail, return receipt
requested, to the applicable address set forth below:

 

To the Company:   

Ambac Financial Group, Inc.

One State Street Plaza

New York, NY 10004

Attention: General Counsel

To the Executive:    at the address indicated on the signature page hereof

or to such other person or other address as either party may specify to the
other in writing.

(b) Limited Waiver. The waiver by the Company or the Executive of a violation of
any of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

 

10



--------------------------------------------------------------------------------

(c) Assignment. No right, benefit or interest hereunder shall be subject to
assignment, encumbrance, charge, pledge, hypothecation or set off by the
Executive in respect of any claim, debt, obligation or similar process. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets or the Company to assume expressly and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

(d) Amendment. This Agreement may not be amended, modified or canceled except by
written agreement of the Executive and the Company.

(e) Unsecured Promise. No benefit or promise hereunder shall be secured by any
specific assets of the Company. Unless otherwise stated herein, the Executive
shall have only the rights of an unsecured general creditor of the Company in
seeking satisfaction of such benefits or promises.

(f) Governing Law. This Agreement has been made in and shall be governed by and
construed in accordance with the laws of the State of New York.

(g) Entire Agreement. This Agreement and the Purchase Agreement sets forth the
entire agreement and understanding of the parties hereto with respect to the
matters covered hereby.

(h) Headings. The headings and captions of the Sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

(i) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

(j) Withholding. The payment of any amounts pursuant to Sections 2 or 4 shall be
subject to applicable withholding and payroll taxes.

(k) Consent to Jurisdiction. Any Proceeding brought with respect to this
Agreement must be brought in any court of competent jurisdiction sitting in the
Borough of Manhattan in the State of New York and, by execution and delivery of
this Agreement, each party (i) accepts, generally and unconditionally, the
exclusive jurisdiction of such courts and any related appellate court and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement and (ii) irrevocably waives any objection it may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum. THE PARTIES HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT.

(l) Severability. The determination of any court that any provision of this
Agreement is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms

 

11



--------------------------------------------------------------------------------

and provisions hereof or the validity of the offending term or provision in any
other situation or in any other jurisdiction. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IT WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

ABK INVESTMENT ADVISORS, INC.

By:

 

/s/    Timothy J. Stevens

Name:

 

Timothy J. Stevens

Title:

 

Senior Managing Director

EXECUTIVE  

 

  Robert S. Smith

Address:

 

 

 

 

 

 



--------------------------------------------------------------------------------

IT WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

ABK INVESTMENT ADVISORS, INC.

By:

 

 

Name:

 

Title:

  EXECUTIVE  

/s/    Robert S. Smith

  Robert S. Smith

Address:

 

84, Porchuck Road

 

Greenwich, CT

 

06831